IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


MICHAEL STOKES,                      : No. 23 EAP 2015
                                     :
                  Appellant          : Appeal from the Order of Commonwealth
                                     : Court entered 4/17/2015 at No. 2 MD 2015.
                                     :
            v.                       :
                                     :
                                     :
PENNSYLVANIA BOARD OF                :
PROBATION AND PAROLE,                :
                                     :
                  Appellee           :


                                  ORDER


PER CURIAM
     AND NOW, this 29th day of September, 2015, the order of the Commonwealth

Court is AFFIRMED.